  Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 1 of 49




Exhibit 1 – Part 1
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 2 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 3 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 4 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 5 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 6 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 7 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 8 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 9 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 10 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 11 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 12 of 49
      Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 13 of 49

Pickup & delivery   Walmart.com

                                                                                                                                                                                                                                                               0
                                                                        Search Walmart.com                                                                                                                                                Account   My Items

                                                                                                        New! Free shipping with no order min. Restrictions apply.
                                                                                                        Learn more

                                                                                                                            Embrace life's messes.         Shop now

                                  Household Essentials / Cleaning Supplies / Surface Care & Protection                                                                                                                           
                                                                                                                                       Equate
                                                                                                                                       Equate Antibacterial Hand Wipes, Fresh Scent, 40 Ct
                                                                                                                                        (4.8) 104 ratings



                                                                                                                                       Pack Size: Choose an option


                                                                                                                                              3 Pack
                                                                                                                                               $5.34
                                                                                                                                              $ 0.04 /



                                                                                                                                       Qty:
                                                                                                                                          1               Get in-stock alert




                                        



                                                                                       

                                   Report incorrect product information




                                  Customers also viewed these products

                                                                     Reduced Price                                                      Low in Stock




                                  (Pack of 5) Nice 'n Clean        Wet-Nap Hands & Face              Wet Ones Antibacterial Hand       WET ONES Antibacterial              WET ONES Antibacterial         Wet Ones Big Ones
                                  Antibacterial Wipes, 20 Ct       Cleansing Wipes, 110 Count        Wipes Travel Pack, 20 Count…      Hands Wipes, Citrus 40 ea…          Hands Wipes, Citrus 40 ea…     Antibacterial Hand Wipes…
                                   116                         3                           (Pack of 10) 442
                                                                                                                                  (Pack of 4)                         (Pack of 2)                    Canister, Fresh,
                                                                                                                                                                                                                   14 65 Ct

                                  $4.58 (4.6 ¢/ea)                 $9.15 List $10.49                 $14.70                            $16.83                              $11.81                         $14.99
                                  2-day delivery                   2-day delivery                    2-day delivery


                                  Customers also bought these products




                                                                                                                                                                                                                                   
                                                                                                                                                                           Sponsored                      Sponsored

                                  Lysol Disinfecting Wipes,   Equate-WipesFreshScent-                Kleenex On-The-Go Packs          Pledge Multisurface Wipes,           Weiman Stainless Steel Cleaner Weiman Leather Cleaner and
                                  Lemon & Lime Blossom, 240c… 240CT                                  Facial Tissues, 8 Packs (80 Tot… Fresh Citrus, 25 Ct                  Wipes - 30 Count               Conditioner - 16 Ounce - For…
                                  (3X80ct)
                                           3372           5425                             Tissues)
                                                                                                               1142               224                             525                      Car Auto Furniture
                                                                                                                                                                                                                   137 Purse and
                                                                                                                                                                                                          Shoes
                                  $9.97 (4.2 ¢/ea)                 $6.42                             $2.28 (22.8 ¢/ea)                 $3.93 (15.7 ¢/ea)                   $3.74 (12.5 ¢/ea)              $4.12 (25.8 ¢/oz)
                                  NextDay eligible                 2-day delivery                    2-day delivery                    NextDay eligible                    2-day delivery




                                                                                                                                                                                                                   Advertisement



                                  About This Item

                                  We aim to show you accurate product information. Manufacturers, suppliers and others provide what you see here, and we have not verified it.
                                  See our disclaimer

                                  Equate Antibacterial Hand Wipes have a pleasant fresh scent and kill 99.9% of germs that may cause illness. Our wipes are non-sticky, thick and
                                  durable ensuring you with a reliable clean anytime, anywhere when no soap or water is available. Our wipes are tough on many harmful germs and
                                  bacteria but are gentle on your hands as they are hypoallergenic and infused with vitamin E and aloe. The 3-inch thick container fits perfectly in
                                  most car cup holders for your convenience. Our wipes are made without the use of harmful chemical such as paraben. Enjoy quick clean ups
                                  anywhere you go with Equate Antibacterial Hand Wipes.

                                  With a wide range of health and beauty products, Equate provides their customers with a healthy and effective way to improve the quality of their
                                  daily lives. At Equate, we believe that taking care of your family doesn't have to come at a high price. Every product we make is the result of
                                  innovation, rigorous standards and high quality ingredients, and that has helped us become one of the most trusted brands across the country.


                                  Equate Antibacterial Hand Wipes, Fresh Scent, 40 Count:

                                       Kills 99.9% of germs
                                       Hypoallergenic, with vitamin E and aloe
                                       Non-sticky, thick and durable
                                       Fits 3 inch car cup holder
                                       Paraben free

                                  Ingredients:
                                  Inactive Ingredients: Water, Aloe Barbadensis Leaf Extract Dissodium Cocoamphodiacetate, SD Alcohol 40-B, methylchloroisothiazolinone,
                                  methylisothiazolinone, Tocopheryl Acetate, Disodium EDTA, citric Acid, Fragrance.                                                                                                   Advertisement
                                  Ingredients: N-Alkyldimethylbenzyl Ammonium Chloride, Water, Non-Hazardous Fragrance, Citric Acid, Disodium Edta, Sd Alcohol 40,
                                  Imidazolium Compounds 1-[2-(Carboxymethoxy)Ethyl]-1-Carboxymethyl)-45-Dihydro-2-Norcoco Alkyl Hydroxides Sodium Salts,
                                  Methylchloroisothiazolinone, Methylisothiazolinone, Aloe Barbadensis Leaf Extract, Tocopheryl Acetate.
                                  Active Ingredients: Benzalkonium Chloride 0.12

                                  Directions:
                                  Instructions: Uses: For hand washing to decrease bacteria on the skin. Storage: Store at room temperature. Dispensing: Remove seal band. Lift tab
                                  at front of lid. Pull up corner of center sheet And thread through dispenser slit in lid. Close lid to retain moisture. Use: Apply wipe thoroughly to
                                  hands as desired. Allow to dry without wiping. Disposal: Dispose of used wipes in trash receptacle after use. Do not flush.

                                  Specifications


                                    Assembled Product Weight                             0.61 lbs


                                    Brand                                                Equate


                                    Model                                                83T640/184


                                    Manufacturer Part Number                             83T640/184


                                    Scent                                                Fresh


                                    Features                                             Alcohol free, Hypoallergenic, Non-sticky, Thick And durable, Kills 99.99% of germs


                                    Container Type                                       Plastic container


                                    Assembled Product Dimensions (L x W x H)             3.30 x 3.30 x 6.63 Inches
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 14 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 15 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 16 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 17 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 18 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 19 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 20 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 21 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 22 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 23 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 24 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 25 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 26 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 27 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 28 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 29 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 30 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 31 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 32 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 33 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 34 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 35 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 36 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 37 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 38 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 39 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 40 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 41 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 42 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 43 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 44 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 45 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 46 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 47 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 48 of 49
Case 1:21-cv-00903-JPW Document 1-2 Filed 05/18/21 Page 49 of 49
